DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noh et al. (US 10863437 B1, provisional document 62/552,281, dated 08/30/2017, hereinafter “Noh”).
Regarding claim 1, Noh discloses a method for communication in a wireless LAN system (see Figure 2A), comprising:
generating, by a first wireless terminal, a wake-up packet modulated based on on-off keying (OOK) scheme (see column 16 lines 10-12, LP-WUR based on ON-OFF keying), wherein the wake-up packet includes control information related to whether length information of a frame body field having a variable length is included in the wake-up packet (see column 15 lines 32-36, control signal that can be used to determine the length of wakeup packet); and transmitting, by the first wireless terminal, the wake-up 
Regarding claim 2, Noh discloses wherein the wake-up packet further includes the frame body field based on the length information when the length information is included in the wake-up frame based on the control information (see column 15 lines 15-18, column 15 lines 32-36).
Regarding claim 3, Noh discloses wherein the frame body field includes a plurality of pieces of unicast identification information for the plurality of second wireless terminals (see column 6 lines 3-13, receiver addresses is the identification information).
Regarding claim 4, Noh discloses wherein the wake-up packet includes identification information of the first wireless terminal or group identifier information for the plurality of second wireless terminals (see column 6 lines 11-13, broadcast address) when the length information is not included in the wake-up frame based on the control information (see column 16 lines 15-19, for some WU packets frame body is omitted).
Regarding claim 5, Noh discloses wherein the wake-up packet is received based on a WUR module in a turn-on state (see column 5 lines 53-58, WU packet to turn on LP-WUR), wherein the WUR module is included in each of the plurality of second wireless terminals (see Figure 2, LP-WUR, item 208).
Regarding claim 6, Noh discloses a first wireless terminal for communication in a wireless LAN system (see Figure 2A), the first wireless terminal comprising:
a transceiver for transmitting/receiving radio frequency (RF) signals; and a processor connected to the transceiver (see Figure 2A), wherein the processor is configured:


Regarding claim 7, Noh discloses wherein the wake-up packet further includes the frame body field based on the length information when the length information is included in the wake-up frame based on the control information (see column 15 lines 15-18, column 15 lines 32-36).
Regarding claim 8, Noh discloses wherein the frame body field includes a plurality of pieces of unicast identification information for the plurality of second wireless terminals (see column 6 lines 3-13, receiver addresses is the identification information).
Regarding claim 9, Noh discloses wherein the wake-up packet includes identification information of the first wireless terminal or group identifier information for the plurality of second wireless terminals (see column 6 lines 11-13, broadcast address) when the length information is not included in the wake-up frame based on the control information (see column 16 lines 15-19, for some WU packets frame body is omitted).
Regarding claim 10, Noh discloses wherein the wake-up packet is received based on a WUR module in a turn-on state (see column 5 lines 53-58, WU packet to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fang et al. (US 2018/0192373) discloses wakeup packet length, see para. 0019.
Min et al. (US 2017/0280498 A1) discloses length of wakeup packet, see para. 0080.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/           Primary Examiner, Art Unit 2463